Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This Notice of Allowability is in response to applicant’s amendment filed on February 23, 2022, under which claims 1-2, 4-12 and 14-20 were pending and under consideration.

Response to Arguments
	Applicant’s amendments have overcome the previous claim rejections under § 103. Therefore, the previous rejections have been withdrawn. 

Reasons for Allowance
Claims 1-2, 4-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior at of record does not teach or fairly suggest the following limitations of claim 1, particularly in combination with the other limitations of the claim:
…at least one machine mining model being built as a domain fingerprint… 
…each tag candidate being determined using a standard classifier, a previously classified token, and the domain fingerprint…
computing an aggregated confidence value for each unique combination of tag candidates by calculating an average of the determined confidence values; 
determining, for each token, a highest aggregated confidence value for a unique combination of tag candidates; 
in response to determining that the highest aggregated confidence value of the unique combination is higher than a predefined threshold, using the unique combination of tag candidates as a standardization rule; and
automatically assigning the set of tokens to the unique combination of tag candidates and updating the lookup dictionary.

Similarly, the prior art of record does not teach or fairly suggest the corresponding limitations of claim 11, particular in combination with the other limitations of claim 11.
The closest prior art is discussed below.
Christen et al., “Automated Probabilistic Address Standardisation and Verification” (see citation in previous office action) teaches a standardization technique in which a sequence of tokenized data values is labeled by a most-probable set of tags. However, Christen does not teach the above-quoted features of claim 1, including the features that pertain to the determination of “an aggregated confidence value for each unique combination of tag candidates” as recited in the claim and the further use of the aggregated confidence value. Furthermore, as discussed in the previous office action, Christen does not teach the “domain fingerprint” model and the use and updating of the “lookup dictionary.” 
The combination of features not taught by Christen would not have been obvious over the prior art of record. For example, Kim et al., “Greedy ensemble learning of structured predictors for sequence tagging” (see citation in previous office action) teaches an aggregated measure of confidence, but does not teach or suggest the aggregation of confidence values for respective respectively sequences to find the highest one of those values. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        




/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124